DETAILED ACTION
Status of the Claims
	Claim 11 remains withdrawn. Claims 1-10 and 12-14 are pending and examined on the merits in the present office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant application is a national entry application of PCT/US17/22610 filed on 03/16/2017.

Objections Withdrawn
The objections over claims 1-2, 7 and 9 are withdrawn per Applicant’s amendments correcting the minor informalities. 

Rejections Withdrawn
The USC 103 rejection over claims 1-4 and 10 under Seymour is withdrawn per Applicant’s amendment of incorporation the “photoinitiator” limitation from claim 9 into claim 1. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US3780003, publication date: 12/18/1973) and Schmidt et al (US 7378460 B2, publication date: 05/27/2008).
Regarding claims 1-3, Seymour teaches an acrylic nail monomer liquid (abstract and C3 line 8) comprising (a) 2-ethoxyethyl methacrylate (col 2 ln 12, EEMA used is usually 2-ethoxyethylmethacrylate); (b) hydroxypropylmethacrylate (col 2 In 13, HPMA used is usually 2-hydroxypropylmethacrylate); (c) one or more crosslinkers (col 1 In 30-31, with a minor amount of a further monomer; col 1 In 50-51, may be specifically added, e.g. to provide for cross-linking); and (d) one or more curing agents (col 2 In 46, free radical initiator). Seymour also teaches 80% by volume EEMA and 20% by volume HPMA (Example 6). Since the instant invention reports wt %, EEMA (density 0.96 g/cm3) and HPMA (density 1.029 g/cm3) result in 76.8 wt % for EEMA and 20.58 wt % for HPMA.  In 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. 
Although the reference 2-ethoxyethyl methacrylate concentration (76.8%) is slightly above the upper range of the instant invention (65% for claim 1 and 60% for claim 2, one skilled in the art at the time of the invention was made would have been motivated to use the instant claims’ values within the range as a matter of routine optimization and experimentation since Seymour also teaches 50% in other embodiments. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, picking the 50 wt% to about 65 wt% range for 2-ethoxyethyl methacrylate is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Seymour teaches that “the properties of the copolymers will vary depending on the proportions of the various ingredients used to make up the copolymer. For example in copolymers involving hydroxy alkyl acrylates or methacrylates a high proportion of alkoxy alkyl acrylate or methacrylate (e.g. EEMA) gives flexible, high moisture vapour permeable, non-water-swellable films at 20° C., Whereas a high proportion of a hydroxy alkyl methacrylate (e.g. HEMA) gives high moisture vapour permeable, brittle, water-swellable films (properties at 20 C.)” (C2, lines 18-27). Thus one would be motivated to experiment and optimize the concentration of EEMA to achieve ideal flexibility, high moisture vapour permeable, non-water-swellable films, by still keeping a higher concentration of EEMA compared to HPMA, e.g. 60:40. Lastly, as explained above, the reference also teaches crosslinkers and curing agents to be added to the composition. Example 6 where EEMA is 76.8% does not have such additives in the composition, thus, when one would eventually add such additives, the EEMA concentration would be lowered from 76.8% to something within the range of the instant invention or very close to it. 
Regarding claim 4, Seymour teaches ethylene glycol dimethacrylate (a diacrylate) (example 1).  

	Regarding claim 1, Seymour doesn’t teach a photoinitiator, although it teaches an initiator (col 2 line 46). 
Regarding claims 5-6, Seymour doesn’t teach the specific crosslinkers listed in the claims. 
Regarding claims 7-8, Seymour teaches curing agents as discussed above but doesn’t specifically teach from the list recited in instant claim 7. 
Regarding claim 9, Seymour doesn’t teach a photoinitiator to be selected from the instant list. 
Regarding claims 4-6, Schmidt teaches a UV curable composition (abstract) comprising methacrylates, diacrylates and triacrylates (C4, line 1). Schmidt also teaches ethoxylated trimethylolpropane triacrylate (C4, lines 25-26) which meets the instant claims 5-6 limitations. The instant limitation is met even though reference doesn’t disclose that these acrylates are being used as crosslinkers. Inherent feature need not be recognized at the time of the invention. A rejection under USC 103 can be made when the prior art product seems to be identical except the prior art is silent as to an inherent characteristic (MPEP 2112 II, III).
Regarding claims 7-8, Schmidt teaches triphenylphosphine (C5, line 53) at from about 0.1% to about 5% by weight of the composition. This range overlaps with the instant claim 8 range. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003)) (MPEP 2144.05 I).
Regarding claim 9, Schmidt teaches 1-hydroxycyclohexyl phenyl ketone (C5, line 62), benzophenone (C5, line 57), dimethoxyacetophenone (C5, lines 49-50), 2,4,6-trimethylbenzoyldiphenylphosphine oxide (C5, lines 55-56), benzil dimethyl ketal (C5, line 51), thioxanthones (C5, line 58) as a photoinitiator. 
. 

Claims 12 and 14 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US3780003, publication date: 12/18/1973) and Sirdesai (US 20140242011 A1, publication date: 08/28/2014). 
Regarding claim 1, Seymour teaches as discussed above.
Regarding claim 12, Seymour teaches nail coatings (thus meeting “placing the mixture onto a nail” and “forming an acrylic nail coating”) (C3, line 8) and where two different acrylates (HEMA, EEMA) are mixed with ethylene glycol dimethacrylate (polymer, polymeric). The “polymeric powder” limitation is met since instant specification recites “polymeric powder is any "polymeric powder" or "polymer" or "powder" that is use in cosmetic nail industry to form acrylic nails”. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding claim 1, Seymour doesn’t teach a photoinitiator, although it teaches an initiator (col 2 line 46). 
Regarding claim 12, Seymour doesn’t teach “exposing the mixture to a UV light”. 
Regarding claim 14, Seymour doesn’t teach that the sample’s temperature peaks at 40 °C. 
Regarding claims 1 and 12, Sirdesai teaches a “nail coating composition having a reduced exotherm during actinic curing of the coating on a nail. The composition may include a curable resin, a monomer, a photoinitiator, a chemical filter capable of absorbing ultraviolet (UV) light and reducing exotherm, and an additive” (abstract). Thus, meeting the “exposing the mixture to a UV light” limitation. 
Regarding claim 14, Sirdesai teaches “the chemical filter is capable of reducing exotherm by at least 90 percent, for example, by at least 95%, for example, from about 95% to about 98%, as compared to a nail coating composition without the chemical filter. As a result of the exotherm reduction, the heat level felt by a user during curing of the composition on the nail is significantly reduced to a level where it is not uncomfortable to the user, and in some cases barely noticeable” (para 10). Even though Sidesai doesn’t teach 40 °C specifically but the statement “the heat level felt by a user during curing of the composition on the nail is significantly reduced to a level where it is not uncomfortable to the user, and in some cases barely noticeable” is evidence that Sidesai peak temperature is close to room temperature 25 °C or at least below 40 °C. Additionally, Sidesai claiming 98% reduction of exotherm has to make it under 40 °C. Regarding “0.5 g of sample” exhibiting the temperature in the instant claim is not considered a functional limitation because it is interpreted such 0.5 g is selected just for the purposes of testing the sample, not that it adds any function to the claim. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Seymour and Sidesai to achieve the instant invention. Sidesai provides . 

Claim 13 in addition to claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US3780003, publication date: 12/18/1973), Sirdesai (US 20140242011 A1, publication date: 08/28/2014) and Steinmann et al (US 5476749, publication date: 12/19/1995).
Regarding claims 1 and 12, Seymour and Sirdesai teach as discussed above.
Regarding claim 13, Seymour or Sirdesai do not teach “a Type D Shore Durometer value of greater than 75, as determined by ASTM D2240”. 
Regarding claim 13, Steinmann teaches a liquid photosensitive composition (claim 1) comprising diacrylates (tables 1-3) as well as tri(meth)acrylates (abstract) as well as triphenylphosphine (C6, line 20) and other photoinitiators such as 1-hydroxycyclohexyl phenyl ketone (C6, line 28), benzophenone (C6, line 23), 2,2-dimethoxyacetophenone (C6, line 15), 2,4,6-trimethylbenzoyldiphenylphosphine oxide (C6, lines 22-23), benzil diethyl ketal (C6, line 17) and  thioxanthones (C6, line 24). Steinmann also teaches that “the cured composition has a Shore D hardness of 72” (C10, line 1). Steinmann doesn’t disclose whether this was determined by ASTM D2240 however it is interpreted such that there is no structural difference for the composition in claim 13 about what method/tool was used to determine the Shore D value. Also, 72 is very close to the instant claim’s value of 75, so absent evidence of criticality of 75 over 72, Steinmann meets the instant claim limitation because one of ordinary skill in the art would seek to increase the durability and strength of their acrylic product. Many customers use acrylic nails with the 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Seymour, Sidesai and Steinmann to achieve the instant invention. Sidesai provides the motivation of an “exotherm reduction, the heat level felt by a user during curing of the composition on the nail is significantly reduced to a level where it is not uncomfortable to the user, and in some cases barely noticeable” (para 10). Steinmann provides the motivations of excellent flexibility and excellent tear growth resistance (C2, lines 12-13). Thus, one would be motivated to incorporate the teachings of Sidesai and Steinmann into the teachings of Seymour with a reasonable expectation of successfully achieving a composition that is more comfortable for the user and has excellent tear growth resistance, strength and durability. 

Response to Arguments
The arguments against the objections and rejection that are withdrawn are now moot.
Regarding the USC 103 rejection under Seymour and Schmidt, Applicant argues the following:
“Claim 9, which originally was the only claim requiring the presence of a certain photoinitiator, was rejected as obvious in view of Seymour and Schmidt. 
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or Application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). MPEP 2141.01(a). 
A prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In the present case, the invention is directed to an acrylic nail monomer liquid (Claims 1 to 10), an acrylic nail coating formed by a method of using the liquid (Claims 12 to 14). It is a monomeric liquid that, under one embodiment, is mixed with a polymeric powder to form a mixture suitable to form a coat coating. 
However, Schmidt is directed to a composition useful for three-dimensional inkjet printing. The composition is a solid substance at ambient temperature that needs to be raised to 70 °C to 90 °C, that is then selectively dispensed at high temperatures followed by a cooling to a solid state, to provide subsequent layers, to form a 3-D object.
A person of ordinary skill in the art would not look seek guidance in developing formulations for use in the cosmetic industry or nail coating industry in particular. The reason is Schmidt is non-analogous art is that the monomeric liquid of the present invention or other monomeric liquid is used with a polymeric powder to form a mixture that is then used to form a nail coating layer upon exposure to actinic light. 
The person would not seek guidance from Schmidt on reducing odors which are so bothersome to clients (see [0068]), improved cure-through properties (see, [0069]), reduced yellowing (see, [0071]), improved open time (see, [0072]), lowering exotherm (see [0073]), and easier filing of formed nail coatings (see [0074]). None of these improvements are relevant to 3-D printing. 
For example, reducing exotherm is actually not desired in Schmidt. Schmidt calls for requiring the composition to be used at 70 0C to 90 0C temperatures, which is exactly the opposite of what a cosmetic formulator would be looking for. One of the advantages of the present invention is the reduction of the temperature at which reactions occur; the point is to reduce the exotherm. See the Abstract, [0026], [0038], [0073], [0117], and [0124] to [0126]. 
A withdrawal of rejections that combine references that include Schmidt is requested”. 
This argument is acknowledged but is not found persuasive. Even though the Schmidt reference may not be from the same field of endeavor as the claimed invention, it is deemed that the reference is reasonably pertinent to the problem faced by the inventor. The instant invention is concerned with acrylic chemicals that are crosslinked and cured with photo initiators (instant claim 1) upon UV exposure (instant claim 12). Schmidt teaches A UV curable composition (abstract) with many ingredients that common with the instant composition (discussed above). Applicant claims that none of the problems being resolved in the present application are relevant to Schmidt. For example, the instant application talks about the disadvantages of typical UV-cured systems that lead to brittleness of the formed nail (instant specification para 12). Schmidt teaches “Existing phase change materials have some problems associated either with their physical characteristics (e.g. they are weak and brittle and Subject to cracking after being jetted) or have processing limitations (e.g. they must be jetted at relatively high temperatures (130-140°C.)) because of the high viscosities of the individual components of such materials. Accordingly, there is a need for better materials that overcome these problems. The present invention is believed to solve these problems” (Col 1 lines 42-50). This reference’s resolving of the brittleness problem clearly makes it reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). That being said, the reference that is being challenged is a secondary reference used in the USC 103 rejections. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address 

Moreover, as Applicant also stated in the remarks, a possible experimental set-up was agreed upon in the interview that took place on 8/20/21, but since no new experimental data is provided, the rejections are maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613        

/MARK V STEVENS/Primary Examiner, Art Unit 1613